DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.
In the amendments filed on 05/13/2022, claims 1-9 and 12-24 are pending. Claims 2 and 18-23 are withdrawn. Claims 10-11 are canceled. Claim 24 is new.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 8-9, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al. (WO 2017/026426 A1, cited in IDS, US 2018/0230284 A1 is English language equivalent and is used for citation, cited in IDS) in view of Shirrell (US 2006/0135710 A1).
Regarding claim 1, Ishizuka teaches porous particles, wherein each of the porous particles has an interconnected pore structure in which through holes provided inside the porous particle communicate with each other, and ends of the through holes are open toward an outside of the porous particle [0008], wherein the porous particles are produced by a production method [0114], wherein a dispersion is prepared by mixing a thermosetting composition containing at least a solvent serving as a porogen with a hydrophobic organic solvent, which is a dispersion medium, to which a block copolymer, which is a dispersant, has been added previously to disperse the thermosetting composition in the hydrophobic organic solvent in the form of particles [0115], wherein thereafter, a polymerization step is performed by heating the dispersion [0115], wherein then, epoxy resin porous particles are obtained through polymerization and curing, wherein thereafter, the porogen, the solvent, the unreacted substances, and the like are removed from the porous particles [0115], wherein the thermosetting composition comprises an epoxy monomer and/or an epoxy prepolymer, a curing agent, and a porogen [0115], wherein the epoxy monomer and/or epoxy prepolymer [0116] is a polyfunctional-epoxy group-containing compound [0046] that is an epoxy compound having two or more epoxy groups in one molecular, and is either an aromatic epoxy compound or a non-aromatic epoxy compound [0047], wherein the aromatic epoxy compound is optionally a bisphenol A-type epoxy compound, a brominated bisphenol A-type epoxy compound, a bisphenol F-type epoxy compound, a bisphenol AD-type epoxy compound [0048, 0049], a stilbene-type epoxy compound, a biphenyl-type epoxy compound, a bisphenol A novolac-type epoxy compound, a cresol novolac-type epoxy compound, a polyphenyl-based epoxy compound, a tetrakis (hydroxyphenyl) ethane-based epoxy compound, a fluorine-containing epoxy compound [0048], or a fluorene-containing epoxy compound [0049], wherein the non-aromatic epoxy compound is optionally an aliphatic glycidyl ether-type epoxy compound, an aliphatic glycidyl ester-type epoxy compound, an alicyclic glycidyl ether-type epoxy compound, or an alicyclic glycidyl ester-type epoxy compound [0050], wherein the curing agent is a phenol curing agent [0117], wherein the porogen is an inactive solvent or an inactive solvent-containing mixture serving as a pore forming agent [0119], wherein the block copolymer is composed of a polyacrylic acid block and a polyacrylic ester block, a polyoxyethylene block and a polyacrylic ester block, or a polyoxyethylene block and a polyoxypropylene block [0070]. Ishizuka’s teachings read on a porous body formed of a copolymer of an epoxy compound and a curing agent, wherein the curing agent is a phenolic compound, and the porous body has an interconnected pore structure in which holes provided inside the porous body communicate with each other as claimed, and which optionally reads on the porous body containing no primary to tertiary amino groups as claimed.
Ishizuka does not teach a specific embodiment of the porous body containing no primary to tertiary amino groups. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Ishizuka’s aromatic epoxy compound that is a bisphenol A-type epoxy compound, a brominated bisphenol A-type epoxy compound, a bisphenol F-type epoxy compound, a bisphenol AD-type epoxy compound, a stilbene-type epoxy compound, a biphenyl-type epoxy compound, a bisphenol A novolac-type epoxy compound, a cresol novolac-type epoxy compound, a polyphenyl-based epoxy compound, a tetrakis (hydroxyphenyl) ethane-based epoxy compound, a fluorine-containing epoxy compound, or a fluorene-containing epoxy compound as Ishizuka’s aromatic epoxy compound or to select Ishizuka’s non-aromatic epoxy compound that is an aliphatic glycidyl ether-type epoxy compound, an aliphatic glycidyl ester-type epoxy compound, an alicyclic glycidyl ether-type epoxy compound, or an alicyclic glycidyl ester-type epoxy compound as Ishizuka’s non-aromatic epoxy compound, which would read on the porous body containing no primary to tertiary amino groups as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining porous particles with a similar interconnected pore structure in which through holes provided inside the porous particle communicate with each other, and ends of the through holes are open toward an outside of the porous particle because Ishizuka teaches that each of the porous particles has an interconnected pore structure in which through holes provided inside the porous particle communicate with each other, and ends of the through holes are open toward an outside of the porous particle [0008], wherein the porous particles are produced by a production method [0114], wherein a dispersion is prepared by mixing a thermosetting composition [0115], wherein the thermosetting composition comprises an epoxy monomer and/or an epoxy prepolymer [0115], wherein the epoxy monomer and/or epoxy prepolymer [0116] is a polyfunctional-epoxy group-containing compound [0046] that is an epoxy compound having two or more epoxy groups in one molecular, and is either an aromatic epoxy compound or a non-aromatic epoxy compound [0047], wherein the aromatic epoxy compound is optionally a bisphenol A-type epoxy compound, a brominated bisphenol A-type epoxy compound, a bisphenol F-type epoxy compound, a bisphenol AD-type epoxy compound [0048, 0049], a stilbene-type epoxy compound, a biphenyl-type epoxy compound, a bisphenol A novolac-type epoxy compound, a cresol novolac-type epoxy compound, a polyphenyl-based epoxy compound, a tetrakis (hydroxyphenyl) ethane-based epoxy compound, a fluorine-containing epoxy compound [0048], or a fluorene-containing epoxy compound [0049], wherein the non-aromatic epoxy compound is optionally an aliphatic glycidyl ether-type epoxy compound, an aliphatic glycidyl ester-type epoxy compound, an alicyclic glycidyl ether-type epoxy compound, or an alicyclic glycidyl ester-type epoxy compound [0050]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Ishizuka does not teach that the phenolic compound is a phenolic compound containing three or more phenolic hydroxyl groups in one molecule. However, Shirrell teaches a substituted novolac curing agent that is represented by the formula 
    PNG
    media_image1.png
    204
    469
    media_image1.png
    Greyscale
 [0029], wherein R1 [0030] represents a substituent group bonded to each phenylene group [0027], R2 [0030] represents a group connecting adjacent phenylene groups [0027], and n [0030] is a number between 2 and 20 [0027], and optionally in combination with an unsubstituted phenol curing agent that is a trisphenol [0035], wherein the curing agent is present in an epoxy resin composition that further comprises an epoxy resin [0007], wherein the composition is impregnated upon a reinforcing material, wherein the reinforcing materials are coated with the composition and are any material used by a skilled artisan in formation of prepregs [0053], wherein prepregs are generally manufactured by impregnating a thermosettable epoxy resin composition into a porous substrate [0002], wherein the resulting resin composition can be cured [0036, 0046, 0056]. Ishizuka and Shirrell are analogous art because both references are in the same field of endeavor of using an epoxy compound and a phenolic compound in combination with a porous body. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Shirrell’s substituted novolac curing agent that is represented by the formula 
    PNG
    media_image1.png
    204
    469
    media_image1.png
    Greyscale
, wherein R1 represents a substituent group bonded to each phenylene group, R2 represents a group connecting adjacent phenylene groups, and n is a number between 2 and 20, and optionally in combination with Shirrell’s unsubstituted phenol curing agent that is a trisphenol to substitute for Ishizuka’s curing agent that is a phenol curing agent, which would read on wherein the phenolic compound is a phenolic compound containing three or more phenolic hydroxyl groups in one molecule as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a curing agent with a similar ability to participate in curing and polymerization with Ishizuka’s epoxy monomer and/or epoxy prepolymer because Shirrell teaches that the substituted novolac curing agent that is represented by the formula 
    PNG
    media_image1.png
    204
    469
    media_image1.png
    Greyscale
 [0029], wherein R1 [0030] represents a substituent group bonded to each phenylene group [0027], R2 [0030] represents a group connecting adjacent phenylene groups [0027], and n [0030] is a number between 2 and 20 [0027], and optionally in combination with an unsubstituted phenol curing agent that is a trisphenol [0035], is useful as a curing agent in an epoxy resin composition that further comprises an epoxy resin [0007], that the resulting composition is useful for impregnating upon a reinforcing material [0053], that the reinforcing materials are coated with the composition and are any material used by a skilled artisan in formation of prepregs [0053], that prepregs are generally manufactured by impregnating a thermosettable epoxy resin composition into a porous substrate [0002], and that the resulting resin composition can be cured [0036, 0046, 0056], and because Ishizuka teaches that the curing agent that is a phenol curing agent [0117] is present in a thermosetting composition comprising an epoxy monomer and/or an epoxy prepolymer and the curing agent [0115], that the porous particles are produced by a production method [0114], wherein a dispersion is prepared by mixing the thermosetting composition [0115], wherein thereafter, a polymerization step is performed by heating the dispersion [0115], wherein then, epoxy resin porous particles are obtained through polymerization and curing [0115], which means that Shirrell’s substituted novolac curing agent and Ishizuka’s curing agent that is a phenol curing agent are each a phenolic compound that is used as a curing agent in combination with an epoxy resin to provide curing and in combination with a porous body, which means that they are equivalents known for the same purpose. In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents (MPEP 2144.06(II)).
Regarding claims 3-4, Ishizuka teaches porous particles, wherein each of the porous particles has an interconnected pore structure in which through holes provided inside the porous particle communicate with each other, and ends of the through holes are open toward an outside of the porous particle [0008], wherein the porous particles are produced by a production method [0114], wherein a dispersion is prepared by mixing a thermosetting composition containing at least a solvent serving as a porogen with a hydrophobic organic solvent, which is a dispersion medium, to which a block copolymer, which is a dispersant, has been added previously to disperse the thermosetting composition in the hydrophobic organic solvent in the form of particles [0115], wherein thereafter, a polymerization step is performed by heating the dispersion [0115], wherein then, epoxy resin porous particles are obtained through polymerization and curing, wherein thereafter, the porogen, the solvent, the unreacted substances, and the like are removed from the porous particles [0115], wherein the thermosetting composition comprises an epoxy monomer and/or an epoxy prepolymer, a curing agent, and a porogen [0115]. As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Ishizuka’s aromatic epoxy compound that is a bisphenol A-type epoxy compound, a brominated bisphenol A-type epoxy compound, a bisphenol F-type epoxy compound, a bisphenol AD-type epoxy compound, a stilbene-type epoxy compound, a biphenyl-type epoxy compound, a bisphenol A novolac-type epoxy compound, a cresol novolac-type epoxy compound, a polyphenyl-based epoxy compound, a tetrakis (hydroxyphenyl) ethane-based epoxy compound, a fluorine-containing epoxy compound, or a fluorene-containing epoxy compound as Ishizuka’s aromatic epoxy compound or to select Ishizuka’s non-aromatic epoxy compound that is an aliphatic glycidyl ether-type epoxy compound, an aliphatic glycidyl ester-type epoxy compound, an alicyclic glycidyl ether-type epoxy compound, or an alicyclic glycidyl ester-type epoxy compound as Ishizuka’s non-aromatic epoxy compound. Ishizuka therefore renders obvious wherein the epoxy compound is an epoxy compound containing no primary to tertiary amino groups as claimed, and wherein the epoxy compound is an epoxy compound containing no nitrogen atom to be quaternized by acid treatment as claimed.
Regarding claims 8-9, Ishizuka teaches porous particles, wherein each of the porous particles has an interconnected pore structure in which through holes provided inside the porous particle communicate with each other, and ends of the through holes are open toward an outside of the porous particle [0008], wherein the porous particles are produced by a production method [0114], wherein a dispersion is prepared by mixing a thermosetting composition [0115], wherein the thermosetting composition comprises an epoxy monomer and/or an epoxy prepolymer, a curing agent, and a porogen [0115], wherein the curing agent is a phenol curing agent [0117]. As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Shirrell’s substituted novolac curing agent that is represented by the formula 
    PNG
    media_image1.png
    204
    469
    media_image1.png
    Greyscale
, wherein R1 represents a substituent group bonded to each phenylene group, R2 represents a group connecting adjacent phenylene groups, and n is a number between 2 and 20, and optionally in combination with Shirrell’s unsubstituted phenol curing agent that is a trisphenol to substitute for Ishizuka’s curing agent that is a phenol curing agent. Ishizuka in view of Shirrell therefore renders obvious wherein the curing agent is a curing agent containing no primary to tertiary amino groups as claimed, and wherein the curing agent is a curing agent containing no nitrogen atom to be quaternized by acid treatment as claimed.
Regarding claims 12-13, Ishizuka teaches that each of the porous particles has an interconnected pore structure in which through holes provided inside the porous particle communicate with each other, and ends of the through holes are open toward an outside of the porous particle [0008], which reads on wherein the interconnected pore structure in which holes communicate with each other is an interconnected pore structure in which through holes communicate with each other as claimed, wherein ends of the through holes are open toward an outside of the porous body as claimed.
Regarding claims 14-15, Ishizuka teaches that the porous particles have a substantially spherical shape [0008], which reads on the porous body according to claim 1, which is a porous particle as claimed, wherein the porous particle is a substantially spherical particle as claimed.
Regarding claim 16, Ishizuka teaches that each of the porous particle is shaped so that the longest diameter is not more than 1.6 times the shortest diameter [0020].
Regarding claim 17, Ishizuka teaches that each porous particle has a mean particle size in a range from 0.5 to 30,000 μm [0021].

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al. (WO 2017/026426 A1, cited in IDS, US 2018/0230284 A1 is English language equivalent and is used for citation, cited in IDS) in view of Shirrell (US 2006/0135710 A1) as applied to claim 1, and further in view of Yamato et al. (US 2007/0036959 A1, cited in IDS).
Regarding claims 5-7, Ishizuka in view of Shirrell renders obvious the porous body according to claim 1 as explained above.
Ishizuka does not teach that the epoxy compound is an epoxy compound represented by the chemical formula (E1) as claimed. However, Yamato teaches an alicyclic epoxy resin available from Daicel Chemical Industries, Ltd. under the trade name of EHPE-3150 that is used in a coating composition that further comprises poly(p-vinylphenol) [0126], wherein a porous sheet is immersed in the coating composition and air-dried, and the poly(p-vinylphenol) and the alicyclic epoxy resin are cured [0127] to produce a porous film [0154]. Ishizuka and Yamato are analogous art because both references are in the same field of endeavor of using an epoxy compound and a phenolic compound in combination with a porous body. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Yamato’s alicyclic epoxy resin available from Daicel Chemical Industries, Ltd. under the trade name of EHPE-3150 to substitute for Ishizuka’s epoxy monomer and/or epoxy prepolymer in Ishizuka’s thermosetting composition that is used to prepare Ishizuka’s porous particles, which would read on wherein the epoxy compound is an epoxy compound represented by the chemical formula (E1): where in the chemical formula (E1), n is a positive integer, and R is a hydrogen atom or a substituent as claimed, wherein in the chemical formula (El), n is 10 to 15 as claimed, wherein the epoxy compound represented by the chemical formula (El) is a 1,2-epoxy-4-(2- oxiranyl)cyclohexane adduct of 2,2-bis(hydroxymethyl)-1-butanol as claimed. This is because the specification of the instant application recites that EHPE3150 (trade name of Daicel Corporation) has a chemical structure of 1,2-epoxy-4-(2-oxylanyl)cyclohexane adduct of 2,2-bis(hydroxymethyl)-1-butanol and can be represented by the chemical formula (E1), wherein n is a positive integer and is 10 to 15 [0049]. One of ordinary skill in the art would have been motivated to do so because Yamato teaches that the alicyclic epoxy resin available from Daicel Chemical Industries, Ltd. under the trade name of EHPE-3150 [0126] is beneficial for being a chemical-resistant polymeric compound [0008, 0019], and for being useful in a coating composition that further comprises a phenolic compound that is poly(p-vinylphenol) [0126], that the resulting coating composition is beneficial for immersing a porous sheet in the coating composition, air-drying it, and curing the poly(p-vinylphenol) and the alicyclic epoxy resin [0127] to produce a porous film [0154], that the resulting porous film is beneficial for being resistant to changing film shape [0153-0157], for being resistant to swelling upon immersion in THF [0157], for having no shrinkage upon drying [0158], for showing no change in original shape upon placement into THF and air-drying [0158], and for having effective resistance against an alkaline aqueous solution [0166], which would have been desirable for Ishizuka’s epoxy monomer and/or epoxy prepolymer in Ishizuka’s thermosetting composition that is used to prepare Ishizuka’s porous particles because Ishizuka teaches that the porous particles are produced by a production method [0114], wherein a dispersion is prepared by mixing a thermosetting composition [0115], wherein then, epoxy resin porous particles are obtained through polymerization and curing [0115], wherein the thermosetting composition comprises an epoxy monomer and/or an epoxy prepolymer and a curing agent [0115], wherein the epoxy monomer and/or epoxy prepolymer [0116] is a polyfunctional-epoxy group-containing compound [0046] that is an epoxy compound having two or more epoxy groups in one molecular, and is optionally a non-aromatic epoxy compound [0047], wherein the non-aromatic epoxy compound is optionally alicyclic [0050], wherein the curing agent is a phenol curing agent [0117], that it is desirable for the porous epoxy resin to have solvent resistance [0123], that it is desirable for the porous epoxy resin to have chemical resistance [0127], and that it is desirable for the porous epoxy resin to have durability and handleability [0127].
Regarding claim 24, Ishizuka teaches that the contents of the epoxy resin raw material and the curing agent in the composition are set so that, with respect to 1 equivalent of the epoxy group in the epoxy resin raw material, 0.8 to 1.2 equivalents of the functional group in the curing agent is present [0123]. As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Shirrell’s substituted novolac curing agent that is represented by the formula 
    PNG
    media_image1.png
    204
    469
    media_image1.png
    Greyscale
, wherein R1 represents a substituent group bonded to each phenylene group, R2 represents a group connecting adjacent phenylene groups, and n is a number between 2 and 20, and optionally in combination with Shirrell’s unsubstituted phenol curing agent that is a trisphenol to substitute for Ishizuka’s curing agent that is a phenol curing agent. As explained above for claim 5, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Yamato’s alicyclic epoxy resin available from Daicel Chemical Industries, Ltd. under the trade name of EHPE-3150 to substitute for Ishizuka’s epoxy monomer and/or epoxy prepolymer in Ishizuka’s thermosetting composition that is used to prepare Ishizuka’s porous particles. Therefore, Ishizuka in view of Shirrell and Yamato renders obvious wherein an epoxy group in the epoxy compound is 0.83 to 1.25 equivalents to 1 equivalent of the phenolic hydroxyl groups in the curing agent. The equivalents to 1 equivalent are based on the calculations 1 / 1.2 * 1 = 0.83 and 1 / 0.8 * 1 = 1.25.
Ishizuka does not teach with sufficient specificity wherein an epoxy group in the epoxy compound is 1.1 to 4 equivalents to 1 equivalent of the phenolic hydroxyl groups in the curing agent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the equivalents of the functional group in the curing agent that is used to prepared Ishizuka’s porous particles with respect to 1 equivalent of epoxy group in the epoxy resin that is used to prepare Ishizuka’s porous particles to be from 0.8 to 0.91 equivalents, which would read on wherein an epoxy group in the epoxy compound is 1.1 to 1.25 equivalents to 1 equivalent of the phenolic hydroxyl groups in the curing agent as claimed. The equivalents to 1 equivalent are based on the calculations 1 / 0.91 * 1 = 1.1 and 1 / 0.8 * 1 = 1.25. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the crosslinking density, mechanical strength, heat resistance, and/or solvent resistance of Ishizuka’s porous particles and/or for minimizing the amount of unreacted curing agent and the amount of curing agent remaining in Ishizuka’s porous epoxy resin in an unreacted state because Ishizuka teaches that the contents of the epoxy resin raw material and the curing agent in the composition are set so that, with respect to 1 equivalent of the epoxy group in the epoxy resin raw material, 0.8 to 1.2 equivalents of the functional group in the curing agent is present [0123], that by setting the equivalent ratio of the epoxy resin raw material so as to be not less than the lower limit, a porous epoxy resin to be obtained can have an improved crosslinking density and thus tends to exhibit improved mechanical strength, heat resistance, solvent resistance, etc. [0123], that by setting the equivalent ratio of the epoxy resin raw material so as to be not more than the upper limit, the amount of unreacted curing agent can be reduced, and the curing agent can be prevented from remaining in the porous epoxy resin in an unreacted state [0123], and that thus, the crosslinking density tends to be improved [0123].

Response to Arguments
Applicant's arguments filed 05/13/2022 have been fully considered but they are not persuasive. In response to the applicant’s argument that nothing in the cited references would have prompted one having ordinary skill in the art  to combine the teachings of Ishizuka and Shirrell in the manner necessary to reach the features of claim 1 because Shirrell does not teach or suggest a porous body having an interconnected pore structure in which holes provided inside the porous body communicate with each other (p. 8), although Shirrell does not teach or suggest a porous body having an interconnected pore structure in which holes provided inside the porous body communicate with each other, Shirrell is not relied upon for a teaching or suggest of a porous body having an interconnected pore structure in which holes provided inside the porous body communicate with each other. In the rejection of the claims in this Office action, Ishizuka is relied upon for a teaching of this limitation because Ishizuka teaches porous particles, wherein each of the porous particles has an interconnected pore structure in which through holes provided inside the porous particle communicate with each other, and ends of the through holes are open toward an outside of the porous particle [0008]. Also, one of ordinary skill in the art would have found it obvious and would have been motivated to combine the teachings of Ishizuka and Shirrell in the manner necessary to reach the features of claim 1. Specifically, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Shirrell’s substituted novolac curing agent that is represented by the formula 
    PNG
    media_image1.png
    204
    469
    media_image1.png
    Greyscale
, wherein R1 represents a substituent group bonded to each phenylene group, R2 represents a group connecting adjacent phenylene groups, and n is a number between 2 and 20, and optionally in combination with Shirrell’s unsubstituted phenol curing agent that is a trisphenol to substitute for Ishizuka’s curing agent that is a phenol curing agent, which would read on wherein the phenolic compound is a phenolic compound containing three or more phenolic hydroxyl groups in one molecule as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a curing agent with a similar ability to participate in curing and polymerization with Ishizuka’s epoxy monomer and/or epoxy prepolymer because Shirrell teaches that the substituted novolac curing agent that is represented by the formula 
    PNG
    media_image1.png
    204
    469
    media_image1.png
    Greyscale
 [0029], wherein R1 [0030] represents a substituent group bonded to each phenylene group [0027], R2 [0030] represents a group connecting adjacent phenylene groups [0027], and n [0030] is a number between 2 and 20 [0027], and optionally in combination with an unsubstituted phenol curing agent that is a trisphenol [0035], is useful as a curing agent in an epoxy resin composition that further comprises an epoxy resin [0007], that the resulting composition is useful for impregnating upon a reinforcing material [0053], that the reinforcing materials are coated with the composition and are any material used by a skilled artisan in formation of prepregs [0053], that prepregs are generally manufactured by impregnating a thermosettable epoxy resin composition into a porous substrate [0002], and that the resulting resin composition can be cured [0036, 0046, 0056], and because Ishizuka teaches that the curing agent that is a phenol curing agent [0117] is present in a thermosetting composition comprising an epoxy monomer and/or an epoxy prepolymer and the curing agent [0115], that the porous particles are produced by a production method [0114], wherein a dispersion is prepared by mixing the thermosetting composition [0115], wherein thereafter, a polymerization step is performed by heating the dispersion [0115], wherein then, epoxy resin porous particles are obtained through polymerization and curing [0115], which means that Shirrell’s substituted novolac curing agent and Ishizuka’s curing agent that is a phenol curing agent are each a phenolic compound that is used as a curing agent in combination with an epoxy resin to provide curing and in combination with a porous body, which means that they are equivalents known for the same purpose. In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents (MPEP 2144.06(II)).
In response to the applicant’s argument that there are unexpectedly improved properties achieved with the invention of claim 1, that Applicant plans to submit a Rule 132 Declaration reporting further experimental work in the near future, and that Applicant expects to provide evidence showing that a porous body formed of a copolymer of an epoxy compound, in general, and a curing agent, in which the curing agent is a phenolic compound that contains three or more phenolic hydroxyl groups in one molecular, and the porous body is a porous body containing no primary to tertiary amino groups and has an interconnected pore structure in which holds provided inside the porous body communicate with each other, unexpectedly had a structure with improved properties in which the porous body can suppress swelling even under acidic conditions based on Examples in paragraphs [0191] to [0211] of the present specification (p. 8), the applicant’s allegations of unexpected results are not persuasive because the applicant did not file a Declaration under 37 CFR 1.132. Also, the applicant’s response shown in paragraphs [0191] to [0211] of the specification of the instant application are not commensurate in scope with the claimed invention. This is because claim 1 does not limit the species and amounts of the epoxy compound and the phenolic compound containing three or more phenolic hydroxyl groups in one molecule other than that they must form a copolymer of the epoxy compound and the curing agent and that the porous body contains no primary to tertiary amino groups and has an interconnected pore structure in which holes provided inside the porous body communicate with each other. In contrast, Examples 1 through 4 comprise only one species of epoxy resin, which is 1,2-epoxy-4-(2-oxylanyl)cyclohexanoic adduct of 2,2-bis(hydroxymethyl)-1-butanol) [0198, 0209], one of two species of curing agent, which is obtained by removing dimer from phenol novolac-type H-4 or a phenol novolac represented by a formula [0080, 081, 0209], and a narrow range of amounts of the epoxy resin and the curing agent (see [0210] [Table 1] in the specification of the instant application). There are many other species of epoxy resin and curing agent that is a phenolic compound containing three or more phenolic hydroxyl groups in one molecule. The applicant did not show that the results of Examples 1 through 4 would occur over the entire scope of claim 1, did not show a sufficient number of results that would allow one of ordinary skill in the art to establish a trend in the exemplified data that would allow one to extend the probative value thereof over the entire scope of claim 1, and did not compare a sufficient number of examples within the scope of claim 1 with a sufficient number of examples outside the scope of claim 1. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range (MPEP 716.02(d)). The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof (MPEP 716.02(d)(I)). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range (MPEP 716.02(d)(II)). The applicant is reminded that the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance (MPEP 716.02(b)(I))." The applicant is reminded that an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness (MPEP 716.02(e)).
In response to the applicant’s argument that one having ordinary skill in the art would have appreciated that epoxy compounds beyond the specific materials used in the Examples could be used, and would exhibit similar unexpected improved properties in which the porous body can suppress swelling even under acidic conditions to those exhibited in the Examples because the specification of the instant application in paragraph [0078] states that it is preferably that the phenol compound does not include a phenol compound having two (bifunctional) or less phenolic hydroxyl groups in one molecule and that this is because a co-continuous structure (an interconnected pore structure in which holes communicate with each other) by phase separation due to spinodal decomposition is liable to be formed when the number of phenolic hydroxyl groups contained in one molecule is larger in the curing agent (p. 8-9), the applicant’s allegations of unexpected results are not persuasive because the applicant’s results are not commensurate in scope with the claimed invention, as explained in the previous paragraph. Also, the statement in paragraph [0078] of the specification of the instant application does not show that the results of Examples 1 through 4 would occur over the entire scope of claim 1, does not show a sufficient number of results that would allow one of ordinary skill in the art to establish a trend in the exemplified data that would allow one to extend the probative value thereof over the entire scope of claim 1, and does not compare a sufficient number of examples within the scope of claim 1 with a sufficient number of examples outside the scope of claim 1. The statement in paragraph [0078] of the specification of the instant application does not change the fact that claim 1 does not limit the species and amounts of the epoxy compound and the phenolic compound containing three or more phenolic hydroxyl groups in one molecule other than that they must form a copolymer of the epoxy compound and the curing agent and that the porous body contains no primary to tertiary amino groups and has an interconnected pore structure in which holes provided inside the porous body communicate with each other. The statement in paragraph [0078] of the specification of the instant application does not change the fact that Examples 1 through 4 comprise only one species of epoxy resin, which is 1,2-epoxy-4-(2-oxylanyl)cyclohexanoic adduct of 2,2-bis(hydroxymethyl)-1-butanol) [0198, 0209], one of two species of curing agent, which is obtained by removing dimer from phenol novolac-type H-4 or a phenol novolac represented by a formula [0080, 081, 0209], and a narrow range of amounts of the epoxy resin and the curing agent (see [0210] [Table 1] in the specification of the instant application). There are many other species of epoxy resin and curing agent that is a phenolic compound containing three or more phenolic hydroxyl groups in one molecule. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range (MPEP 716.02(d)). The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof (MPEP 716.02(d)(I)). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range (MPEP 716.02(d)(II)). The applicant is reminded that the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance (MPEP 716.02(b)(I))." The applicant is reminded that an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness (MPEP 716.02(e)).
In response to the applicant’s argument that Applicant conducted similar experiments with a epoxy resins including N-665, N-775, N-680, and N-695, which are derivatives of Epiclon, and results for N-665 and N-680 are shown (p. 9-10), the applicant’s additional examples do not make the applicant’s results commensurate in scope with the claimed invention. This is because claim 1 does not limit the species and amounts of the epoxy compound and the phenolic compound containing three or more phenolic hydroxyl groups in one molecule other than that they must form a copolymer of the epoxy compound and the curing agent and that the porous body contains no primary to tertiary amino groups and has an interconnected pore structure in which holes provided inside the porous body communicate with each other. In contrast, Examples 1 through 4 in the specification of the instant application comprise only one species of epoxy resin, which is 1,2-epoxy-4-(2-oxylanyl)cyclohexanoic adduct of 2,2-bis(hydroxymethyl)-1-butanol) [0198, 0209], one of two species of curing agent, which is obtained by removing dimer from phenol novolac-type H-4 or a phenol novolac represented by a formula [0080, 081, 0209], and a narrow range of amounts of the epoxy resin and the curing agent (see [0210] [Table 1] in the specification of the instant application). Also, the additional examples only comprise a novolac epoxy resin in place of the 1,2-epoxy-4-(2-oxylanyl)cyclohexanoic adduct of 2,2-bis(hydroxymethyl)-1-butanol) and comprise a curing agent obtained by removing dimer from phenol novolac-type H-4 (see remarks filed 05/13/2022, p. 9-10). There are many other species of epoxy resin and curing agent that is a phenolic compound containing three or more phenolic hydroxyl groups in one molecule. The applicant did not show that the results of Examples 1 through 4 and the additional examples would occur over the entire scope of claim 1, did not show a sufficient number of results that would allow one of ordinary skill in the art to establish a trend in the exemplified data that would allow one to extend the probative value thereof over the entire scope of claim 1, and did not compare a sufficient number of examples within the scope of claim 1 with a sufficient number of examples outside the scope of claim 1. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range (MPEP 716.02(d)). The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof (MPEP 716.02(d)(I)). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range (MPEP 716.02(d)(II)). The applicant is reminded that the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance (MPEP 716.02(b)(I))." The applicant is reminded that an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness (MPEP 716.02(e)).
In response to the applicant’s argument that one having ordinary skill in the art would have understood that the use of the phenolic compound containing three or more phenolic hydroxyl groups in one molecule results in the phenol compound not including a phenol compound having two (bifunctional) or less phenolic hydroxyl groups in one molecule, with such structure of the porous body providing the unexpectedly improved property of suppressing swelling even under acidic conditions, and that although the Examples in the specification use epoxy compound having the chemical formula (E1), it is appreciated that other epoxy compounds can be used to form the porous body, including Epiclon, e.g., a cresol novolac type epoxy resin, that has the unexpectedly improved properties, i.e., the other components listed in Table 1 did not affect the unexpectedly improved property (p. 10), the applicant’s statement does not make the applicant’s results commensurate in scope with the claimed invention, does not show that the results of Examples 1 through 4 and the additional examples would occur over the entire scope of claim 1, does not show a sufficient number of results that would allow one of ordinary skill in the art to establish a trend in the exemplified data that would allow one to extend the probative value thereof over the entire scope of claim 1, and does not compare a sufficient number of examples within the scope of claim 1 with a sufficient number of examples outside the scope of claim 1. Also, the applicant’s statement does not change the fact that claim 1 does not limit the species and amounts of the epoxy compound and the phenolic compound containing three or more phenolic hydroxyl groups in one molecule other than that they must form a copolymer of the epoxy compound and the curing agent and that the porous body contains no primary to tertiary amino groups and has an interconnected pore structure in which holes provided inside the porous body communicate with each other. The applicant’s statement does not change the fact that Examples 1 through 4 in the specification of the instant application comprise only one species of epoxy resin, which is 1,2-epoxy-4-(2-oxylanyl)cyclohexanoic adduct of 2,2-bis(hydroxymethyl)-1-butanol) [0198, 0209], one of two species of curing agent, which is obtained by removing dimer from phenol novolac-type H-4 or a phenol novolac represented by a formula [0080, 081, 0209], and a narrow range of amounts of the epoxy resin and the curing agent (see [0210] [Table 1] in the specification of the instant application). Also, the additional examples only comprise a novolac epoxy resin in place of the 1,2-epoxy-4-(2-oxylanyl)cyclohexanoic adduct of 2,2-bis(hydroxymethyl)-1-butanol) and comprise a curing agent obtained by removing dimer from phenol novolac-type H-4 (see remarks filed 05/13/2022, p. 9-10). There are many other species of epoxy resin and curing agent that is a phenolic compound containing three or more phenolic hydroxyl groups in one molecule. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range (MPEP 716.02(d)). The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof (MPEP 716.02(d)(I)). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range (MPEP 716.02(d)(II)). The applicant is reminded that the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance (MPEP 716.02(b)(I))." The applicant is reminded that an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness (MPEP 716.02(e)).
In response to the applicant’s argument that nothing in the cited references would have prompted one having ordinary skill in the art to combine the teachings of Ishizuka and Shirell in the same way as recited in claim 1 (p. 11), before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Shirrell’s substituted novolac curing agent that is represented by the formula 
    PNG
    media_image1.png
    204
    469
    media_image1.png
    Greyscale
, wherein R1 represents a substituent group bonded to each phenylene group, R2 represents a group connecting adjacent phenylene groups, and n is a number between 2 and 20, and optionally in combination with Shirrell’s unsubstituted phenol curing agent that is a trisphenol to substitute for Ishizuka’s curing agent that is a phenol curing agent, which would read on wherein the phenolic compound is a phenolic compound containing three or more phenolic hydroxyl groups in one molecule as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a curing agent with a similar ability to participate in curing and polymerization with Ishizuka’s epoxy monomer and/or epoxy prepolymer because Shirrell teaches that the substituted novolac curing agent that is represented by the formula 
    PNG
    media_image1.png
    204
    469
    media_image1.png
    Greyscale
 [0029], wherein R1 [0030] represents a substituent group bonded to each phenylene group [0027], R2 [0030] represents a group connecting adjacent phenylene groups [0027], and n [0030] is a number between 2 and 20 [0027], and optionally in combination with an unsubstituted phenol curing agent that is a trisphenol [0035], is useful as a curing agent in an epoxy resin composition that further comprises an epoxy resin [0007], that the resulting composition is useful for impregnating upon a reinforcing material [0053], that the reinforcing materials are coated with the composition and are any material used by a skilled artisan in formation of prepregs [0053], that prepregs are generally manufactured by impregnating a thermosettable epoxy resin composition into a porous substrate [0002], and that the resulting resin composition can be cured [0036, 0046, 0056], and because Ishizuka teaches that the curing agent that is a phenol curing agent [0117] is present in a thermosetting composition comprising an epoxy monomer and/or an epoxy prepolymer and the curing agent [0115], that the porous particles are produced by a production method [0114], wherein a dispersion is prepared by mixing the thermosetting composition [0115], wherein thereafter, a polymerization step is performed by heating the dispersion [0115], wherein then, epoxy resin porous particles are obtained through polymerization and curing [0115], which means that Shirrell’s substituted novolac curing agent and Ishizuka’s curing agent that is a phenol curing agent are each a phenolic compound that is used as a curing agent in combination with an epoxy resin to provide curing and in combination with a porous body, which means that they are equivalents known for the same purpose. In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents (MPEP 2144.06(II)).
In response to the applicant’s argument that the only curing agent disclosed in the examples of Ishizuka is bis(4-aminocyclohexyl)methane (p. 11), the rejection of the claims in this Office action is not based on Ishizuka’s examples. It is based on Ishizuka’s broader disclosure, where Ishizuka teaches that the curing agent is a phenol curing agent [0117]. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123(II)).
 In response to the applicant’s argument that Shirrell only teaches that the ratio of curing agent to epoxy resin is preferably suitable to provide a fully cured resin in paragraph [0035] (p. 11), the rejection of the claims in this Office action is not based on Shirrell’s teaching of a ratio of curing agent to epoxy resin and is not based on Shirrell’s teaching of providing a fully cured resin. It is based on Shirrell’s teaching of a substituted novolac curing agent that is represented by the formula 
    PNG
    media_image1.png
    204
    469
    media_image1.png
    Greyscale
 [0029], wherein R1 [0030] represents a substituent group bonded to each phenylene group [0027], R2 [0030] represents a group connecting adjacent phenylene groups [0027], and n [0030] is a number between 2 and 20 [0027], and optionally in combination with an unsubstituted phenol curing agent that is a trisphenol [0035]. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain (MPEP 2123(I))." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (MPEP 2123(I)). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123(II)).
In response to the applicant’s argument that Ishizuka and Shirrell do not lead one having ordinary skill to combine their teachings to result in the same combination of features of claim 1, at least because neither Ishizuka and Shirrell teach or suggest the unexpected improved properties in which the porous body can suppress swelling even under acidic conditions by using a phenolic compound containing three or more phenolic hydroxyl groups in one molecule or that a co-continuous structure (an interconnected pore structure in which holes communicate with each other) can be formed by phase separation due to spinodal decomposition when the number of phenolic hydroxyl groups contained in one molecule is larger in the curing agent (p. 11), the applicant’s allegations of unexpected results are not persuasive as explained in the previous paragraphs. Also, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Shirrell’s substituted novolac curing agent that is represented by the formula 
    PNG
    media_image1.png
    204
    469
    media_image1.png
    Greyscale
, wherein R1 represents a substituent group bonded to each phenylene group, R2 represents a group connecting adjacent phenylene groups, and n is a number between 2 and 20, and optionally in combination with Shirrell’s unsubstituted phenol curing agent that is a trisphenol to substitute for Ishizuka’s curing agent that is a phenol curing agent, which would read on wherein the phenolic compound is a phenolic compound containing three or more phenolic hydroxyl groups in one molecule as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a curing agent with a similar ability to participate in curing and polymerization with Ishizuka’s epoxy monomer and/or epoxy prepolymer because Shirrell teaches that the substituted novolac curing agent that is represented by the formula 
    PNG
    media_image1.png
    204
    469
    media_image1.png
    Greyscale
 [0029], wherein R1 [0030] represents a substituent group bonded to each phenylene group [0027], R2 [0030] represents a group connecting adjacent phenylene groups [0027], and n [0030] is a number between 2 and 20 [0027], and optionally in combination with an unsubstituted phenol curing agent that is a trisphenol [0035], is useful as a curing agent in an epoxy resin composition that further comprises an epoxy resin [0007], that the resulting composition is useful for impregnating upon a reinforcing material [0053], that the reinforcing materials are coated with the composition and are any material used by a skilled artisan in formation of prepregs [0053], that prepregs are generally manufactured by impregnating a thermosettable epoxy resin composition into a porous substrate [0002], and that the resulting resin composition can be cured [0036, 0046, 0056], and because Ishizuka teaches that the curing agent that is a phenol curing agent [0117] is present in a thermosetting composition comprising an epoxy monomer and/or an epoxy prepolymer and the curing agent [0115], that the porous particles are produced by a production method [0114], wherein a dispersion is prepared by mixing the thermosetting composition [0115], wherein thereafter, a polymerization step is performed by heating the dispersion [0115], wherein then, epoxy resin porous particles are obtained through polymerization and curing [0115], which means that Shirrell’s substituted novolac curing agent and Ishizuka’s curing agent that is a phenol curing agent are each a phenolic compound that is used as a curing agent in combination with an epoxy resin to provide curing and in combination with a porous body, which means that they are equivalents known for the same purpose. In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents (MPEP 2144.06(II)).
In response to the applicant’s argument that at least due to combination of features having unexpected improved properties over the prior art, one having ordinary skill in the art would have no reason to modify the teachings of Ishizuka with the teachings of Shirrell to include the phenolic compound being a phenolic compounds containing three or more phenolic hydroxyl groups in one molecule, as recited in claim 1 (p. 11), the applicant’s allegations of unexpected results are not persuasive as explained in the previous paragraphs. Also, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Shirrell’s substituted novolac curing agent that is represented by the formula 
    PNG
    media_image1.png
    204
    469
    media_image1.png
    Greyscale
, wherein R1 represents a substituent group bonded to each phenylene group, R2 represents a group connecting adjacent phenylene groups, and n is a number between 2 and 20, and optionally in combination with Shirrell’s unsubstituted phenol curing agent that is a trisphenol to substitute for Ishizuka’s curing agent that is a phenol curing agent, which would read on wherein the phenolic compound is a phenolic compound containing three or more phenolic hydroxyl groups in one molecule as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a curing agent with a similar ability to participate in curing and polymerization with Ishizuka’s epoxy monomer and/or epoxy prepolymer because Shirrell teaches that the substituted novolac curing agent that is represented by the formula 
    PNG
    media_image1.png
    204
    469
    media_image1.png
    Greyscale
 [0029], wherein R1 [0030] represents a substituent group bonded to each phenylene group [0027], R2 [0030] represents a group connecting adjacent phenylene groups [0027], and n [0030] is a number between 2 and 20 [0027], and optionally in combination with an unsubstituted phenol curing agent that is a trisphenol [0035], is useful as a curing agent in an epoxy resin composition that further comprises an epoxy resin [0007], that the resulting composition is useful for impregnating upon a reinforcing material [0053], that the reinforcing materials are coated with the composition and are any material used by a skilled artisan in formation of prepregs [0053], that prepregs are generally manufactured by impregnating a thermosettable epoxy resin composition into a porous substrate [0002], and that the resulting resin composition can be cured [0036, 0046, 0056], and because Ishizuka teaches that the curing agent that is a phenol curing agent [0117] is present in a thermosetting composition comprising an epoxy monomer and/or an epoxy prepolymer and the curing agent [0115], that the porous particles are produced by a production method [0114], wherein a dispersion is prepared by mixing the thermosetting composition [0115], wherein thereafter, a polymerization step is performed by heating the dispersion [0115], wherein then, epoxy resin porous particles are obtained through polymerization and curing [0115], which means that Shirrell’s substituted novolac curing agent and Ishizuka’s curing agent that is a phenol curing agent are each a phenolic compound that is used as a curing agent in combination with an epoxy resin to provide curing and in combination with a porous body, which means that they are equivalents known for the same purpose. In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents (MPEP 2144.06(II)).
In response to the applicant’s argument that Yamato fails to cure the deficiencies of Ishizuka and Shirrell with respect to claim 1 (p. 12), Ishizuka in view of Shirrell does not have the deficiencies referenced by the applicant, as explained above in the Office’s response to the applicant’s arguments against Ishizuka in view of Shirrell.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767